Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William C. Pannell on 2/9/21.

The application has been amended as follows utilizing the claims filed on 1/27/21:
Claim 1 at line 27 after “until the first axis is” delete –[[either parallel or]]–

Claim 9 at line 1-2 after “device of claim 1,” delete –[[wherein the plate body of the elongated cam further comprises a distal end and a proximal end,]]–

Cancel Claim 11

Claim 12 at line 1 after “device of claim” delete –[[11]]– and insert –[1]–

Claim 17 at line 32 after “until the first axis is” delete –[[either parallel or]]–

Claim 19 at line 1 after “method of claim” delete –[[17]]– and insert –[18]–

Key: [[text]] = deleted text; [text] = inserted text

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s invention relates to an expandable spinal fusion device.  Specifically, the device comprises an elongated cam (102) having a plate body (124) that extends along a longitudinal axis (126) and has a height and a width wherein the height is less than the width (Fig. 6).  First and second elongated plates (104,106) that each have an interior surface (114,120) and an exterior surface (112,118) wherein a portion of the interior surfaces can contact the plate body of the cam (Fig. 6); and wherein the cam is rotatable about the longitudinal axis to change the first and second plates from a collapsed orientation (Fig. 1) to an expanded orientation (Fig. 2 and 5).  A locking mechanism (107) that is separate from the cam to maintain the first and second plates in an expanded orientation when the cam is removed (Fig. 5).  The cam (102) also having a first axis (146) along the width of the cam body that is parallel to the first and second interior surfaces (114,120) when in the collapsed orientation (Fig. 1) and is perpendicular to the first and second interior surfaces when in the expanded orientation (Fig. 5), and wherein the cam is removable when the first axis is perpendicular to the interior surfaces.   
The closes art of record is as follows: Valdevit et al (US Patent Pub. 20100049324A1); Stad (US Patent Pub. 20080243251A1); and Faulhaber (US Patent 9901459B2).
Valdevit discloses an expandable implant comprises an elongated cam (16) having a plate body (20) that extends along a longitudinal axis (axis B-B) and has a 
Stad discloses an expandable implant that comprises a first and second elongated plates (80) that each have an interior surface (surface with 83) and an exterior surface (112,118) wherein a portion of the interior surfaces can contact a cam (Fig. 64A-4C); and wherein the plates (80) are movable from a collapsed orientation (Fig. 4A-4B) to an expanded orientation (Fig. C2 and 5).  A locking mechanism (81) that is separate from the cam to maintain the first and second plates (80) in an expanded orientation when the cam is removed (Fig. 4C).  However, the Stad reference does not disclose details about the tool that expands the plates away from one another nor does it disclose how the plates 
Faulhaber discloses an expandable implant comprises an elongated cam (230) and has a height and a width wherein the height is less than the width (Fig. 5 and 7).  A first and second elongated plate (110,150) that each have an interior surface (114,152) and an exterior surface (112,154) wherein a portion of the interior surfaces can contact the body of the cam (Fig. 7); and wherein the cam is rotatable about the longitudinal axis to change the first and second plates from a collapsed orientation (Fig. 1) to an expanded orientation (Fig. 7).  A locking mechanism (140,190) that is separate from the cam (230) to maintain the first and second plates (110,150) in an expanded orientation when the cam is removed (Fig. 9).   The cam (230) also having a first axis that is parallel to the first and second interior surfaces (114,152) when in the collapsed orientation and is perpendicular to the first and second interior surfaces when in the expanded orientation (Fig. 7).  However, Faulhaber doesn’t recite wherein the cam can be removed when the first axis is in the perpendicular orientation instead Faulhaber discloses that the cam is turned back to the parallel orientation and then removed.  There is no reasonable motivation to modify the Faulhaber reference to have the cam remain in the perpendicular orientation in order to be removed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775